Per Curiam.
There are certainly primé facie rights to priority of administration; but they may be controlled by evidence of incompetence, or unfitness from circumstances. The interest of David S. Hassinger, as administrator of his sister, would *455be directly antagonistic to Ms interest as an administrator of his father, whose estate he would, in effect, settle with himself so far as the estate of Miss Hassinger should be concerned. But both the Hassingers, and the G-loningers, with their husbands, are in contest for the administration of her estate; and it ought to be committed to an impartial stranger to them, who alone would have their confidence, or would perhaps deserve it.
Decree affirmed.